Exhibit 10.17

AMENDED AND RESTATED
SEVERANCE AGREEMENT
BETWEEN
CORNING NATURAL GAS CORPORATION
AND
THOMAS K. BARRY

THIS AGREEMENT, effective as of the 18th day of August, 2006, by and between
Corning Natural Gas Corporation, a New York Corporation (the “Company”) and
Thomas K. Barry (the “Executive”).

WITNESSETH:

WHEREAS, the Executive is a valuable employee of Corning Natural Gas
Corporation, an integral part of its management, and a key participant in the
decision-making process relative to planning and policy for the Company; and

WHEREAS, the Company and the Executive previously entered into that certain
Severance Agreement on December 17, 1999 and the Amended and Restated Severance
Agreement January 14, 2000 (the “2000 Agreement” as amended by amendments dated
May 2, 2006 and July 28, 2006); and

WHEREAS, the Company and the Executive desire to amend and restate the terms and
provisions of the 2000 Agreement as amended;

NOW THEREFORE, it is hereby agreed by and between the parties hereto as follows:

1.            Definitions.

(a)           “Board” shall mean the Board of Directors of the Company.

(b)           “Cause” shall have the same meaning as is provided in the
Executive’s Employment Agreement.

(c)           “Change in Control” shall mean a change in control that is both
(1) a change in control within the meaning of Code Section 409A and (2) a change
in control that satisfies the following requirements:

(i)            any person (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934 (the “1934 Act”)), excluding a corporation at
least 90% of the ownership of which after acquiring its interest is owned
directly by the holder of common shares of the Company immediately prior to such
acquisition


--------------------------------------------------------------------------------




(“Person”), becomes the beneficial owner, directly or indirectly, of twenty (20)
percent or more of the outstanding common shares of the Company (other than the
Savings Plan) requiring the filing of a report with the Securities and Exchange
Commission under Section 13(d) of the 1934 Act;

(ii)           a purchase by any Person of shares pursuant to a tender or
exchange offer to acquire any common shares of the Company (or securities
convertible into common shares) for cash, securities, or any other consideration
provided that, after consummation of the offer, such Person is the beneficial
owner (as defined in Rule l3d-3 under the 1934 Act), directly or indirectly, of
twenty (20) percent or more of the outstanding common shares of the Company
(calculated as provided in paragraph (d) of Rule 13d-3 under the 1934 Act in the
case of rights to acquire common shares);

(iii)          approval by the shareholders of the Company of (a) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which common shares of the
Company would be converted into cash, securities, or other property, other than
a consolidation or merger of the Company in which holders of its common shares
immediately prior to the consolidation or merger own at least 90% of the common
shares of the surviving corporation immediately after the consolidation or
merger, or (b) any consolidation or merger in which the Company is the
continuing or surviving corporation but in which the common shareholders of the
Company immediately prior to the consolidation or merger do not hold at least
90% of the outstanding common shares of the continuing or surviving corporation
(except where such holders of common stock hold at least 90% of the common
shares of the corporation which owns all of the common shares of the Company),
or (c) any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all the assets of the
Company, or (d) any merger or consolidation of the Company where, after the
merger or consolidation, one Person owns 100% of the common shares of the
Company (except where the common holders of the Company’s common shares
immediately prior to such merger or consolidation own at least 90% of the
outstanding common shares of such Person immediately after such merger or
consolidation) (upon the Board’s determination that the transaction subject to
shareholder approval hereunder will not be consummated, a Change in Control
shall not be deemed to

2


--------------------------------------------------------------------------------




have occurred from such date forward and this Agreement shall continue in effect
as if no Change in Control had occurred, except to the extent termination
requiring Severance Benefits under paragraph 3 hereof has occurred prior to such
Board’s determination); or

(iv)          a change in the majority of the members of the Board within a 24-
month period unless the election or nomination for election or nomination for
election by the Company’s common shareholders of each new director was approved
by the vote of at least two-thirds of the Directors then still in office who
were in office at the beginning of the 24-month period.

(d)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e)           “Compensation” shall mean the sum of (i) the Executive’s annual
rate of base salary on the last day the Executive was an employee of the Company
(or if higher, the annual rate in effect on the date of the Change in Control),
including any elective contributions made by the Company on behalf of the
Executive that are not includible in the gross income of the Executive under
Sections 125 or 402(a)(8) of the Code or any successor provision thereto, (ii)
any and all amounts to be paid to the Executive annually for membership on the
Board of Directors or any Committee thereof, and (iii) the average of the annual
incentive payments paid to the Executive by the Company, if any, for the three
consecutive calendar years immediately preceding employment termination (or a
lesser period if the Executive was not eligible to receive annual incentive
payments during such three year period).

(f)           “Coverage Period” means the period beginning on the Starting Date
and ending on the Ending Date.

(g)           “Disability” shall be a disability as this term is defined in
Section 409A.

(h)           “Employment Agreement” shall mean the Amended and Restated
Employment Agreement between the Company and the Executive, entered into of even
date hereof, together with any amendments thereto.

(i)            “Ending Date” means the earlier of (i) the date of the Board’s
determination that the transaction which was approved by the Company’s
shareholders, thus constituting a Change in Control pursuant to paragraph
1(c)(iii), will not be consummated, or (ii) the date which is 36 full calendar
months following the date on which a Change in Control occurs or, if a Change in
Control is based on shareholder approval pursuant to paragraph 1(c)(iii) hereof,
the date which is 36 full

3


--------------------------------------------------------------------------------




calendar months following the date of the consummation of the transaction which
was the subject of shareholder approval.

(j)             “Good Reason” shall mean any of the following:

(i)            material change by the Company of the Executive’s functions,
duties or responsibilities which change would cause the Executive’s position
with the Company to become of less dignity, responsibility, importance, prestige
or scope, including, without limitation, a change from being a senior officer of
a publicly held company;

(ii)           assignment or reassignment by the Company of the Executive
without the Executive’s consent to another place of employment more than 50
miles from the Executive’s current place of employment; or

(iii)          a reduction which is more than de minimis in the Executive’s base
pay or bonus opportunity except if such reduction is part of a reduction for all
executive officers of the Company and any parent Company thereof.

No such event described above shall constitute Good Reason unless the Executive
gives written notice to the Company, specifying the event relied upon for such
termination and given at any time within one year after the occurrence of such
event and the Company has not remedied such within 30 days of the notice. The
Company and Executive, upon mutual written agreement may waive any of the
foregoing provisions which would otherwise constitute a Good Reason.

(k)           “Single Trigger Period” means the eighteen month period which (i)
begins on the date on which a Change in Control occurs, or if a Change in
Control is based on shareholder approval pursuant to paragraph 1(c)(iii) hereof,
the date of the consummation of the transaction which was the subject of
shareholder approval, and (ii) ends eighteen months thereafter.

(1)           “Starting Date” means the date on which a Change in Control
occurs.

2.             Term. This Agreement shall be effective as of the date above
written and shall continue thereafter for 36 full calendar months following the
date of an occurrence of a Change in Control or, if the Change in Control event
is based on shareholder approval pursuant to paragraph 1(c)(iii), 36 full
calendar

4


--------------------------------------------------------------------------------




months following the date of the consummation of the transaction which was the
subject of shareholder approval.

3.             Severance Benefit. If (i) at any time during the Coverage Period,
the Executive’s employment hereunder is terminated by the Company for any reason
other than Cause, death or Disability, or by the Executive for Good Reason, or
(ii) during the Single Trigger Period, the Executive terminates his employment
for any reason, then,

(a)           within five business days after such termination, the Company
shall pay to the Executive (or, if the Executive has died before receiving all
payments to which the Executive has become entitled hereunder, to the estate of
the Executive) (i) accrued but unpaid salary and accrued but unused vacation, if
any, and (ii) severance pay in a lump sum cash amount equal to three (3) times
the Executive’s Compensation.

Notwithstanding the five-business-days-payment requirement, if at the time of
Executive’s termination final IRS guidance on Section 409A provides that
payments under agreements of this nature are considered to be made on account of
termination of employment rather than on account of a change in control, the
payments, or the portion of them under this Agreement considered to be made on
account of termination, if lesser, shall be deferred until six months following
the Executive’s termination date; and

(b)           to the extent not paid or payable under such plans and/or
arrangements, the Company shall pay to the Executive the present value of the
benefits (calculated assuming the Executive will begin receiving benefits at the
earliest retirement date under such plans and/or arrangements, or if later, at
the end of the term of this Agreement, based on the actuarial assumptions used
for purposes of the qualified defined benefit plan) that would have accrued, but
did not accrue, under the Company’s qualified defined benefit retirement plan,
the Corning Natural Gas Company Survivor Benefit Deferred Compensation
Agreement, and the excess pension benefit provision in the Employment Agreement
and/or any successor or similar plan(s) or arrangements in place and operational
on the date of termination and/or the Change in Control, as if (for vesting,
benefit accrual, eligibility for early retirement, subsidized early retirement
factors, actuarial equivalence, and any other purposes) the Executive had
continued to be employed and had continued to participate in such plans and
arrangements until the age of 62; it being understood by all parties hereto that
payments made under this Agreement and the deemed additional credited service
shall not be considered for purposes of determining the actual benefit payable
under the terms of such plans and arrangements and shall not be considered

5


--------------------------------------------------------------------------------




part of the relevant payroll records for purposes of such plans and
arrangements; and

(c)           to the extent not already provided under the terms of the
Employment Agreement, for a period commencing with the month in which
termination of employment, as described in paragraph 3 hereof, shall have
occurred, and ending the later of the date of the Executive’s or the Executive’s
spouse’s death, the Executive, his spouse and any dependents shall continue to
be entitled to receive all health and dental care benefits under the Company’s
welfare benefit plans (within the meaning of Section 3(l) of the Employee
Retirement Income Security Act of 1974, as amended), at no cost to the Executive
and at the same level of benefits that the Executive, his spouse and his
dependents were receiving or were entitled to receive at the time of termination
of employment or, if it would result in greater benefits, at the date of the
Change in Control (if and to the extent that such benefits shall not be payable
or provided under any Company plan, the Company shall pay or provide equivalent
benefits on an individual basis).

(d)           Any Common Shares of the Company granted by the Company or a
Company subsidiary to the Executive under the terms of any Long-Term Incentive
Plan (“Long-Term Incentive Plan”) as is in effect and as may be amended from
time to time, or any other comparable plan that may be put into effect, subject
to a risk of forfeiture, such as the satisfaction of selected performance
criteria or the Executive’s completion of a stated period of employment, shall
be fully vested and transferable by the Executive following the Change in
Control pursuant to the terms of any applicable plan.

(e)           The Company shall continue to maintain a whole life insurance
policy on the Executive until the Executive reaches the age of 65.  The premiums
for such policy shall be paid for by the Company, however,  the Executive (or
the beneficiary designated by him) shall be the beneficial owner of the policy.

4.              Certain Additional Payments/Cap on Payments/Timing of Payments.

If, and only if, the pending acquisition of the Company by C&T Enterprises, Inc.
(“C&T”) is consummated, the procedures and payments set forth in section 4(e)
below shall apply.

(a)           If Independent Tax Counsel shall determine that the aggregate
payments made to the Executive pursuant to this Agreement and any other payments
to the Executive from the Company which constitute

6


--------------------------------------------------------------------------------




“parachute payments” as defined in Section 280G of the Code (or any successor
provision thereto) (“Parachute Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Executive shall
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
(determined by Independent Tax Counsel) such that after payment by the Executive
of all taxes (including any Excise Tax) imposed upon the Gross-Up Payment and
any interest or penalties imposed with respect to such taxes, the Executive
retains from the Gross-Up Payment an amount equal to the Excise Tax imposed upon
the payments. For purposes of this paragraph 4(a), “Independent Tax Counsel”
shall mean a lawyer, a certified public accountant with a nationally or
regionally recognized accounting firm, or a compensation consultant with a
nationally recognized actuarial and benefits consulting firm, with expertise in
the area of executive compensation tax law, who shall be selected by the
Executive and shall be reasonably acceptable to the Company, and whose fees and
disbursements shall be paid by the Company.

(b)           If Independent Tax Counsel shall determine that no Excise Tax is
payable by the Executive, it shall furnish the Executive with a written opinion
that the Executive has substantial authority not to report any Excise Tax on the
Executive’s Federal income tax return.  If the Executive is subsequently
required to make a payment of any Excise Tax, then the Independent Tax Counsel
shall determine the amount (the amount of such additional payments are referred
herein as “Gross-Up Underpayment”) of such payment and any such Gross-Up
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee.  The fees and disbursements of the Independent Tax Counsel shall be
paid by the Company.

(c)           The Executive shall notify the Company in writing within 15 days
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of a Gross-Up Payment. If the Company notifies the
Executive in writing that it desires to contest such claim and that it will bear
the costs and provide the indemnification as required by this sentence, the
Executive shall:

 (i)           give the Company any information reasonably requested by the
Company relating to such claim,

(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

7


--------------------------------------------------------------------------------




(iii)          cooperate with the Company in good faith in order to effectively
contest such claim, and

(iv)         permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. The Company shall control all
proceedings taken in connection with such contest; provided, however, that if
the Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax, including interest or
penalties with respect thereto, imposed with respect to such advance or with
respect to any imputed income with respect to such advance.

(d)           If, after the receipt by the Executive of an amount advanced by
the Company pursuant to paragraph 4(c)(iv), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall, within 10
days, pay to the Company the amount of such refund (together with any interest
paid or credited thereon after taxes applicable thereto).

(e)           Severance Payments under the Amended and Restated Severance
Agreement shall be paid, with interest at 8% per annum, thirty (30) days after
the consummation of the proposed merger with C&T Enterprises, Inc., or an
affiliate thereof (“C&T”), unless C&T obtains a final determination of fraud
having been committed by Executive with respect to the relevant representations
and warranties set forth in the said Merger Agreement. Such determination of
fraud shall be made by a court of competent jurisdiction.

Executive’s severance payments hereunder shall be reduced by $87,870, plus an
amount sufficient, when combined with the amount of a similar reduction in
benefits by the Company’s other executive who is entering an Amended and
Restated Severance Agreement this day, and

8


--------------------------------------------------------------------------------




combined with the reduction in taxes the Company is obliged to pay pursuant to
Internal Revenue Code section 280G that results from the aforesaid reduction in
severance payments, equals the amount that Corning’s transaction costs, relating
to the merger with C&T (the “Transaction Costs”) exceed $1,075,000, but in no
event shall such Transaction Costs reduction exceed $112,500. The determination
of such amount shall be made five (5) days before the scheduled Closing for the
acquisition of the Company by C&T.

To the extent that Executive incurs tax obligations on the severance payments
that Executive has foregone, Executive shall waive any right he has to
reimubrsement thereof by the Company.

5.             No Mitigation Required. In the event of any termination of the
Executive’s employment described in paragraph 3, the Executive shall be under no
obligation to seek other employment, and there shall be no offset against
amounts due the Executive under this Agreement on account of any remuneration
attributable to any subsequent employment; provided, however, to the extent the
Executive receives medical and health benefits from a subsequent employer,
medical and health benefits under paragraph 3(c) shall be secondary to those
received from the subsequent employer, and shall be required only to the extent
not provided by such subsequent employer.

6.             Source of Payments. All payments provided for in this Agreement
shall be paid in cash from the general funds of the Company; provided, however,
such payments shall be reduced by the amount of any payments made to the
Executive or the Executive’s dependents, beneficiaries, or estate from any trust
or special or separate fund established by the Company to assure such payments.
The Company shall not be required to establish a special or separate fund or
other segregation of assets to assure such payments, and, if the Company shall
make any investments to aid it in meeting its obligations hereunder, the
Executive shall have no right, title, or interest whatever in or to any such
investments except as may otherwise be expressly provided in a separate written
instrument relating to such investments. Nothing contained in this Agreement,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
the Executive or any other person. To the extent that any person acquires a
right to receive payments from the Company, such right shall be no greater than
the right of an unsecured creditor of the Company.

7.             Litigation Expenses: Arbitration.

(a)           Full Settlement, Litigation Expenses; Arbitration.  The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by

9


--------------------------------------------------------------------------------




any set-off, counterclaim, recoupment, defense or other claim, right or action
which the Company may have against the Executive or others. In no event shall
the Executive be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement. The Company agrees to pay, upon written demand
therefor by the Executive, all legal fees and expenses which the Executive may
reasonably incur as a result of any dispute or contest by or with the Company or
others regarding the validity or enforceability of, or liability under, any
provision of this Agreement (except to the extent it is determined by a court of
competent jurisdiction, mediator or arbitrator, as the case may be, that the
Executive’s material claim is, or claims are, frivolous or without merit in
which case the Executive shall bear all such fees and expenses), together with
interest on any delayed payments at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code. In any such action brought by the Executive for
damages or to enforce any provisions of this Agreement, the Executive, in his
sole discretion, shall be entitled to seek both legal and equitable relief and
remedies, including, without limitation, specific performance of the Company’s
obligations hereunder. If the parties hereto so agree in writing, any disputes
under this Agreement may be settled by arbitration. The obligation of the
Company under this paragraph 7 shall survive the termination for any reason of
this Agreement (whether such termination is by the Company, by the Executive,
upon the expiration of this Agreement or otherwise).

(b)           In the event of any dispute or difference between the Company and
the Executive with respect to the subject matter of this Agreement and the
enforcement of rights hereunder, the Executive may, in the Executive’s sole
discretion by written notice to the Company, require such dispute or difference
to be submitted to arbitration. The arbitrator or arbitrators shall be selected
by agreement of the parties or, if they cannot agree on an arbitrator or
arbitrators within 30 days after the Executive has notified the Company of
Executive’s desire to have the question settled by arbitration, then the
arbitrator or arbitrators shall be selected by the American Arbitration
Association (the “AAA”) in Rochester, New York upon the application of the
Executive. The determination reached in such arbitration shall be final and
binding on both parties without any right of appeal or further dispute.
Execution of the determination by such arbitrator may be sought in any court of
competent jurisdiction. The arbitrators shall not be bound by judicial
formalities and may abstain from following the strict rules of evidence and
shall interpret this Agreement as an honorable engagement and not merely as a
legal obligation. Unless otherwise agreed by the parties, any such arbitration

10


--------------------------------------------------------------------------------




shall take place in Rochester, New York, and shall be conducted in accordance
with the Rules of the AAA.

8.             Income Tax Withholding. The Company may withhold from any
payments made under this Agreement all federal, state, or other taxes as shall
be required pursuant to any law or governmental regulation or ruling.

9.             Entire Understanding. This Agreement contains the entire
understanding between the Company and the Executive with respect to the subject
matter hereof and supersedes any similar agreement between the Company and the
Executive, except that this Agreement shall not affect or operate to reduce any
benefit or compensation inuring to the Executive of any kind elsewhere provided
and not expressly provided for in this Agreement including, without limitation,
any benefit or compensation under the Employment Agreement and/or the Corning
Natural Gas Company Amended and Restated Survivor Benefit Deferred Compensation
Agreement.

10.           Severability. If, for any reason, any one or more of the
provisions or part of a provision contained in this Agreement shall be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision or part of a provision
of this Agreement not held so invalid, illegal or unenforceable, and each other
provision or part of a provision shall to the full extent consistent with law
continue in full force and effect.

11.           Consolidation, Merger. or Sale of Assets. If the Company
consolidates or merges into or with, or transfers all or substantially all of
its assets to, another entity the term “the Company” as used herein shall mean
such other entity and this Agreement shall continue in full force and effect.

12.           Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given if delivered or mailed, postage prepaid, first class as
follows:

a.             to the Company;

Corning Natural Gas Company

330 West William Street

P.O. Box 58

Corning, New York 14830

Attention: President

With a copy to:

Eric J. Krathwohl, Esq.

11


--------------------------------------------------------------------------------




Rich May, a Professional Corporation

176 Federal Street

Boston, MA  02110

b.            to the Executive:

Thomas K. Barry

10958 East Lake  Road

Hammondsport, NY  14840

or to such other address as either party shall have previously specified in
writing to the other.

13.           No Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation or to
execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.

14.         Binding Agreement.  This Agreement shall be binding upon, and shall
inure to the benefit of, the Executive and the Company and their respective
permitted successors and assigns.

15.         Modification and Waiver. Prior to the date of a Change in Control,
this Agreement may be terminated, modified, amended or terminated by action of a
majority of the members of the Board. After a Change in Control, this Agreement
may not be modified or amended except by an instrument in writing signed by the
parties hereto. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument signed by the party
charged with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

Notwithstanding the foregoing, this Agreement may not be terminated nor may
benefits be paid following termination except in accordance with the terms and
conditions of Code Section 409A and regulations thereunder.

16.         Heading of No Effect.  The paragraph headings contained in this
Agreement are included solely for convenience of reference and shall not in any
way affect the meaning or interpretation of any of the provisions of this
Agreement.

12


--------------------------------------------------------------------------------




17.         Governing Law. This Agreement and its validity, interpretation,
performance, and enforcement shall be governed by the laws of the State of New
York without giving effect to the choice of law provisions in the State of New
York.

18.         Code Section 409A.

(1)       No Acceleration. Neither the form of benefit may be changed nor the
time of commencement may be accelerated except as expressly provided in this
Agreement, including the Section 409A amendment to it, between the parties, and
neither party shall have the discretion to accelerate payments.

(2)       Intent to Comply with Section 409A. This Agreement is intended to
comply with Code Section 409A to the extent that its provisions are subject
thereto. The Company has adopted good faith amendments necessary to bring the
Agreement into compliance with the terms of this Section as interpreted by
guidance issued by the Internal Revenue Service. To the extent the terms of the
Agreement or any amendment fail to qualify for exemption from or satisfy the
requirements of Code Section 409A, the Agreement may be operated in compliance
with Code Section 409A pending further amendment to the extent authorized by the
Internal Revenue Service. In such circumstances the Agreement and any amendment
will be administered in a manner which adheres as closely as possible to their
existing terms while complying with Code Section 409A.

19.         Company Counsel.  The parties recognize and agree that Rich May, a
Professional Corporation is acting as counsel solely to the Company and not to
the Executive.  Executive agrees and states that he has been specifically
advised of that fact and that he has had the opportunity to engage his own
counsel for the negotiation and drafting of this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Executive has signed this Agreement,
all effective as of the date first above written.

Witness:

 

Corning Natural Gas Corporation:

 

 

 

 

 

 

/s/ Stanley G. Sleve

 

 

By:

/s/ Kenneth J. Robinson

 

 

 

Title:

   Exec. Vice President

 

 

 

 

Witness:

 

Executive:

 

 

 

/s/ Stanley G. Sleve

 

 

/s/ Thomas K. Barry

 

 

 

Thomas K. Barry

 

13


--------------------------------------------------------------------------------